                                                                                                 FILED
   Case 2:20-cv-06311-JMA Document 6 Filed 02/18/21 Page 1 of 2 PageID #: 17
                                                                                                 CLERK
                                                                                      2/18/2021 10:35 am
                                                                                        U.S. DISTRICT COURT
UNITED STATES DISTRICT COURT                                                       EASTERN DISTRICT OF NEW YORK
EASTERN DISTRICT OF NEW YORK                                                            LONG ISLAND OFFICE
--------------------------------------------------------------X      For Online Publication Only

NATASHA N. MITCHELL,

                                   Plaintiff,
                                                                       ORDER
                 -against-                                             20-CV-6311 (JMA)

COMMISSIONER OF SOCIAL SECURITY,

                                    Defendant.
-------------------------------------------------------------X
AZRACK, United States District Judge:

        Before the Court is the -in ----
                                    forma ------
                                          pauperis application filed by counsel on behalf of plaintiff,

Natasha N. Mitchell (“plaintiff”). For the reasons that follow, the application to proceed in forma

pauperis is denied without prejudice and with leave to renew upon completion of the AO 239 Long

Form -in ----  pauperis application (“Long Form”) attached to this Order. Alternatively, plaintiff
         forma ------

may remit the $400.00 filing fee.

        Plaintiff’s application provides very little information, making it impossible for the Court

to assess her financial position. (See Docket Entry 3, generally.) For example, the only item of

value plaintiff reports owning is a 2003 Jeep Grand Cherokee. (Id. ¶ 5.) However, in the space

on the form that calls for a description of any regular monthly expenses and the amounts thereof,

plaintiff does not report any expenses associated with that vehicle such as car insurance and gas.

(Id. ¶ 6.) Nor did plaintiff include any monthly expenses on her application such as for food,

housing, and utilities. (Id.) Plaintiff reports having $5.00 in cash or in a checking or savings

account and reports having received monthly “public assistance” but has omitted the amount

received and any amounts she expects to receive in the future. (Id. ¶¶ 3-4.) Further, although

plaintiff reports that her minor daughter depends upon plaintiff for support, plaintiff has not
    Case 2:20-cv-06311-JMA Document 6 Filed 02/18/21 Page 2 of 2 PageID #: 18




included how much plaintiff contributes towards her support.1 (Id. ¶ 7.)

        Given that the incomplete responses provided by plaintiff raise more questions than they

answer, plaintiff’s application is denied without prejudice and with leave to renew upon

completion of the long form application enclosed with this Order within twenty one (21) days from

the date of this Order. Alternatively, plaintiff may remit the $400.00 filing fee. Plaintiff is

warned that a failure to timely comply with this Order may lead to the dismissal of the complaint

without prejudice for failure to prosecute pursuant to Federal Rule of Civil Procedure 41(b).

        The Court certifies pursuant to 28 U.S.C. § 1915(a)(3) that any appeal from this Order

would not be taken in good faith and therefore -in ----
                                                   forma ------
                                                         pauperis status is denied for the purpose

of any appeal. See Coppedge v. United States, 369 U.S. 438, 444-45 (1962).

SO ORDERED.

Dated: February 18, 2021
       Central Islip, New York

                                                               /s/ (JMA)
                                                            JOAN M. AZRACK
                                                            UNITED STATES DISTRICT JUDGE




1
   Plaintiff has included the full name of her minor daughter in violation of the E-Government Act of 2004, as
amended. Accordingly, the Clerk is requested to restrict access to Docket Entry No. 3. Any future filings must
comply with the E-Government Act’s requirements. Specifically, plaintiff’s minor daughter must be identified only
by her initials.
                                                       2
